Citation Nr: 1825958	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  18-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army from April 1967 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim of entitlement to service connection for bilateral hearing loss; however, the Board finds that additional development is necessary before the claim on appeal is considered.

The Veteran filed a claim for service connection for bilateral hearing loss in November 2016.  The Veteran contends that he incurred hearing loss during service as he believes he entered into service with normal hearing in 1967.  See March 2017 Correspondence; February 2018 substantive appeal (VA Form 9).  Rather, he asserts he began to have hearing problems when a "couple of grenades" went off too close to him while he was in basic training.  See November 2016 Statement in Support of Claim; February 2018 substantive appeal (VA Form 9).  

The February 2017 VA audiology examiner opined that the Veteran's hearing in both ears was not at least likely as not caused by or a result of an in-service event.  The examiner noted that the Veteran did not experience a permanent threshold shift in his right ear during service; yet, the examiner explained that the Veteran did have a positive 35db threshold shift at 4000Hz in his left ear compared to entrance.  

However, the Board finds the VA examiner's opinion inadequate.  A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  In particular, the VA examiner inexplicably noted that there were no permanent shifts in the Veteran's hearing while he was in-service, which is a flawed finding that is not supported by the Veteran's service treatment records.  That is, the only audiometric findings in the Veteran's service treatment records were from the January 1967 pre-induction examination, showing the Veteran's left ear hearing at 4000Hz was 35dbs.  Therefore, the Board finds a remand is necessary for another VA examination and opinion on whether the Veteran's current bilateral sensorineural hearing loss is etiologically linked to service, including consideration of the Veteran's reported military noise exposure.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran with a different, qualified VA medical professional for an appropriate examination to determine the nature and etiology of his bilateral hearing loss.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that any hearing loss is etiologically related to service.  

The examiner should specifically consider the Veteran's lay assertions of suffering military noise exposure from (a) accidental discharge of a hand grenade during basic training; and (b) his Military Occupational Specialty of Military Policeman.  

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




